Citation Nr: 0506249	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-19 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which increased the veteran's 
disability evaluation for his service-connected PTSD from 10 
percent disabling to 30 percent disabling.  In the statement 
of the case, issued in September 2002, the RO increased the 
veteran's disability rating to 50 percent.  He has since 
continued to appeal for an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The veteran's claim for an increased disability evaluation 
for his service-connected PTS was previously before the Board 
in December 2003, at which time the Board remanded the case 
to the RO for further development and consideration.  The 
case since has been returned to the Board for further 
appellate consideration of whether he is entitled to a higher 
rating.

Also, the Board notes that, in correspondence received in 
December 2004, the veteran withdrew his claim of entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for a higher rating for his PTSD, 
apprised of whose responsibility - his or VA's, it was for 
obtaining the supporting evidence, and all relevant evidence 
necessary for an equitable disposition of his appeal has been 
obtained.

2.  The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas, due to 
symptoms such as:  homicidal ideation, obsessive rituals; 
obscure, illogical, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently; spatial disorientation; neglect of personal 
appearance and hygiene; impaired impulse control; and an 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 50 percent 
for the PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The September 2000 
rating decision appealed, the September 2002 statement of the 
case, and the November 2004 supplemental statement of the 
case, as well as the April 2004 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claim.  And the April 
2004 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  Also, the veteran was provided 
with several VA examinations.  In addition, the veteran was 
provided several other opportunities to submit additional 
evidence in support of his claim - including following the 
RO's April 2004 VCAA letter.  He also had an additional 
90 days to identify and/or submit supporting evidence after 
certification of his appeal to the Board, and even beyond 
that with sufficient justification.  See 38 C.F.R. § 20.1304 
(2004).  So the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in an April 2004 letter.  This letter 
was sent after the initial adjudication of his claim in 
September 2000 and after the issuance of the statement of the 
case in September 2002.  So compliance with the explicit 
timing requirements of §5103(a) is impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court stated it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123-124, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  But since, in this 
particular case, the April 2004 VCAA notice was provided 
prior to the issuance of the November 2004 supplemental 
statement of the case, as well as before veteran's appeal was 
certified to the Board for adjudication, he already has been 
fully apprised of this law and given more than ample 
opportunity to identify and/or submit additional supporting 
evidence.  Indeed, he even had an additional 90 days once his 
appeal arrived at the Board to identify and/or submit 
additional supporting evidence, and even beyond that with 
justification for not meeting this deadline.  38 C.F.R. 
§ 20.1304 (2004).  Consequently, satisfactory measures 
already have been taken to overcome the problems with the 
VCAA timing requirements as outlined in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the April 2004 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of April 2004, the veteran 
was requested to respond within 60 days, but the letter 
informed him that he had up to one year to submit evidence.  
And, it has not been more than one year since that letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).
 
Historically, the veteran was granted service connection for 
PTSD in an April 1999 rating decision.  At that time, a 10 
percent disability evaluation was assigned, effective 
December 1998.   

In March 2000, the veteran filed a claim for an increased 
disability evaluation for his PTSD, and a September 2000 
rating decision granted the veteran a 30 percent disability 
evaluation, effective March 2000.  He submitted a NOD in 
March 2001 and the RO issued a SOC in September 2002, wherein 
the veteran's disability evaluation was again increased, this 
time to 50 percent disabling, effective November 1999.  He 
perfected his appeal to the Board in November 2002 by 
submitting a substantive appeal (VA Form 9).  Following 
additional development subsequent to the Board's December 
2003 remand, a November 2004 supplemental statement of the 
case continued the 50 percent disability evaluation.

In March 2000, P. J. Garito, Ph.D. submitted a psychosocial 
evaluation based on 3 office visits with the veteran in 
November and December 1999.  According to Dr. Garito, the 
veteran lived alone, had a history of alcohol abuse until 2 
years earlier, and was divorced.  He only had contact with 
his daughter, and not his son.  Dr. Garito also noted that 
the veteran worked as a garage mechanic, but that his work 
was "unsteady."  The veteran reported that his sleep 
improved with Prozac, and that he had fewer dreams.  He also 
reported that he had no recent suicidal thoughts, but that he 
had them in the past, and that he was frequently reminded of 
Vietnam.  He complained of depression, a lack of ambition, 
and a short temper.  Mental status evaluations showed that 
the veteran had adequate eye contact, but that his mood was 
moderately depressed and his affect was blunted.   Dr. Garito 
also noted that the veteran was in a "chronic malaise" 
wherein he was haunted by images and thoughts of Vietnam.  
The diagnoses were chronic, severe PTSD, dysthymia, and 
alcohol dependence, in remission.

A March 2000 VA treatment note indicates that the veteran 
reported experiencing nightmares, but that his sleep was 
otherwise better.  The diagnosis was PTSD.

The veteran was first afforded a VA examination in June 2000.  
According to the report, the veteran was unemployed since 
losing his job about 18 months earlier, but that he did odd 
jobs for his landlord in lieu of rent and did occasional work 
as a mechanic at a garage.  The veteran reported passive 
suicidal thoughts in the past, without a history of attempts 
and without any active suicidal ideation, and that he was 
still abstaining from alcohol use.  He complained of 
recurrent dreams and recollections of his Vietnam 
experiences, including problematic recurrent thoughts during 
the day.  He also complained of discomfort in crowds and 
social isolation.  Mental status examination showed that the 
veteran's affect was restricted and that he had significant 
detachment and estrangement issues.  He also continued to 
have mild problems with sleep, anger, and irritability.  And 
there was clear evidence of anhedonic symptoms.  Nonetheless, 
he was well groomed, alert, and oriented, but eye contact was 
poor.  His thought process was clear, coherent, and goal-
directed.  There was no evidence of delusions, 
hallucinations, obsessions, or compulsions.  His judgment and 
insight were intact, and there was no evidence of major 
concentration or memory disturbances.  The VA examiner noted 
that there was no evidence of exaggerated symptoms and that 
the veteran had some mild dysphoric symptoms, but that these 
symptoms were part of his PTSD.  The diagnosis was PTSD.  A 
Global Assessment of Functioning (GAF) score of 55 to 65 was 
assigned.

The veteran was afforded another VA examination in June 2004.  
The report indicates that the veteran complained of a loss of 
stamina, a loss interest in socializing, and a lack of 
concentration.  He also reported that he was not in 
treatment, due to a lack of time and inclination, and 
complained of chronic worrying and brooding.  He also 
complained of disturbed sleep and difficulty with self-
control as to drinking and smoking.  Mental status 
examination showed that the veteran was alert and oriented, 
with coherent and goal-directed speech.  His thought process 
was normal, but there was evidence of depression and anxiety.  
His judgment and insight were poor, but there was no evidence 
of suicidal ideation or intent.  His memory was good, but he 
was suspicious and obsessive.  Psychological testing showed 
that the veteran was depressed and that he was a social 
introvert.  The testing also showed that the veteran was 
unlikely to adapt to disciplined employment or consistent 
substance abuse treatment, due to a lack of confidence and 
poor decision-making skills.  The VA examiner also noted that 
the veteran's concentration problems were related to his PTSD 
and depression.  The diagnosis was severe PTSD with 
depression.  A GAF score of 50 was assigned because the 
veteran developed physical symptoms in response to stress and 
avoided mental health treatment and social contact with 
others. 

A July 2004 VA social and industrial survey indicates that 
the veteran reported that he worked full-time as a mechanic 
at an excavation company, since July 2002.  He complained of 
insomnia, flashbacks, and nightmares.  He reported that he no 
longer abused alcohol, but that he smoked a pack of 
cigarettes every 2 to 3 days.  He also reported that he had a 
girlfriend and that he met his daughter for dinner once or 
twice per week.  Upon evaluation, he was well groomed, but 
did not appear engaged in the conversation.  There was 
evidence of poor concentration and eye contact.  He was 
depressed and his speech was not spontaneous.  The social 
worker noted that a discussion of the veteran's work history 
showed that he was unable to maintain employment for very 
long periods of time.  And, his socialization appeared to be 
centered on his family, as the veteran appeared to be a 
loner.  

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2004).  As mentioned, the veteran's 
PTSD is currently evaluated as 50 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability evaluation is assigned under this 
Code for occupational and social impairment due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  For the next higher 
70 percent evaluation to be warranted, there must be 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as: suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Upon reviewing the rating criteria in relation to the 
relevant medical evidence, the Board finds that the veteran's 
overall disability picture is consistent with the currently 
assigned 50 percent rating and that an increased disability 
evaluation, therefore, is not warranted.  In this regard, the 
objective clinical evidence of record does not show that he 
experiences severe occupational impairment, or that he has 
obsessive rituals, incoherent speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, homicidal ideation, or an inability to 
function independently.  No objective evidence of delusions, 
hallucinations, or panic attacks have been demonstrated 
either.   While the Board acknowledges that the veteran's 
occupational history was described as unsteady and unstable, 
the veteran has been working full-time since 2002.  Further, 
there is no objective evidence that the veteran is unable to 
function independently in an appropriate and effective 
manner.  In addition, the veteran had coherent speech, with 
an unimpaired thought process and memory.  Likewise, the 
veteran was well groomed and oriented.  Furthermore, although 
the veteran reported impaired social function, he reported 
having a good relationship with his daughter and girlfriend.  
Similarly, the veteran's sleep impairment is alleviated by 
medication.  The Board also notes that he is able to 
participate in many activities of daily living, despite his 
difficulty concentrating, occasional irritability, and 
nightmares, which are contemplated by the currently assigned 
50 percent evaluation.

Additionally, the veteran's GAF scores, as a result of the 
impact of his service-connected PTSD, have ranged from 50 to 
65.  A GAF score of 41 to 50 is indicative of serious 
impairment in social, occupational, or school functioning, 
but a score of 51 to 60 is indicative of moderate symptoms 
such as a flat affect or occasional panic attacks, or 
moderate difficulty in social or occupational functioning 
(i.e., few friends, conflicts with peers).  Whereas a score 
of 61 to 70 is indicative of some mild symptoms, such as a 
depressed mood and mild insomnia, or some difficulty in 
social or occupational functioning, but generally with some 
meaningful interpersonal relationships.  See the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  See, 
too, 38 C.F.R. § 4.130.  So there simply is no justification 
for increasing the rating for his PTSD on the basis of his 
GAF scores; they clearly exceed the requirements for a rating 
higher than 50 percent.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD has resulted 
in marked interference with his employment (that is, beyond 
that contemplated by his current schedular rating) 
or necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Rather, by his own admission, he has worked full-
time at the same employer since at least 2002, and worked at 
least part-time for many years prior to that.  And, the 
veteran, himself, admits that he has not required 
hospitalization for treatment of his PTSD.  So there is no 
basis for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for the 
PTSD, on either a schedular or extra-schedular basis, so the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 



ORDER

The claim for a rating higher than 50 percent for PTSD is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


